Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the section titled , filed 08/12/2021, with respect to the rejection(s) of claim(s) 1-2, 5, 8, under Houle et al (US 20180017269 A1) in view of Vignola et al (US 20100048752 A have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combined teachings of  Bordin (US 9726383 B2) .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plane parallel to the laminar body where the square-shaped bosses are present must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim  objected to because of the following informalities:  the phrase "with a plane parallel to the laminar body" should instead read "with a plane parallel to .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bordin (US 9726383 B1) in view of Vignola et al (US 20100048752 A1).
Regarding Claim 1, Bordin teaches a device for supporting and fastening heating pipes (Figure 1, 10) of a heating system placed in subfloors, walls or ceilings of a building (), said device comprising: 
a laminar body (Figure 1, 11) having a first face (Figure 2, top surface of 11) and an opposite second face (Figure 2, opposite surface of 11 facing insulation layer 50), 
a plurality of reliefs or bosses (Figure 1, support formations 12, 13, 14, 15) spaced apart equally from one another on the first face of the laminar body (Figure 1, even spacing of bosses 12, 13, 14, 15, see also “ordered array” disclosed in Column 2, line 50), protruding from the first face of the laminar body (Column 2, lines 47-48, see also protrusion of bosses from the surface of 11 in Figure 1) and configured to fasten said heating pipes on the first face (Column 2, lines 51-52), 
Bordin also teaches wherein each relief or boss has a section (Figures 1-2, outer section of boss 12 defined by perimeter walls 12a), with a plane parallel to the laminar body (see labelled plane parallel to plane of base 11 in Figure 2 below), which is square in shape with rounded corners (Figure 1, rounded square shape of bosses 12, 13, 14, 15).

    PNG
    media_image1.png
    175
    573
    media_image1.png
    Greyscale

 Bordin also teaches wherein both the laminar body and the reliefs or bosses of the device are made of at least one thermoplastic polymer (Bordin Column 2, lines 55-57), but does not teach a mixture comprising thermally conductive inorganic fillers, wherein a concentration of the thermally conductive inorganic fillers in the mixture is selected from the group consisting of: 30% by weight of the total mixture, and 50% by weight of the total mixture. 
However, Vignola et al teaches a polymer composition for use in a flooring underlayment (Figure 2) comprising thermally conductive inorganic fillers (Paragraph 0099, graphite), wherein a concentration of the thermally conductive inorganic fillers in the mixture is selected from the group consisting of: 30% by weight of the total mixture, and 50% by weight of the total mixture (Paragraph 0099, “30 to 50 percent by weight (e.g., 40 percent by weight)”).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the subflooring system of Bordin et al to utilize the polymer composition taught by Vignola et al with the weight percentages of inorganic fillers disclosed to improve the thermal conductivity of the subflooring system, thereby reducing the presence of thermal concentrations in the subflooring. One of ordinary skill in the art would also be motivated to utilize the polymer composition taught by Vignola to enhance the structural reinforcement of the subflooring system, improving system durability and resilience to the stresses commonly experienced by flooring systems. 
Regarding Claim 2, Bordin in view of Vignola et al teaches wherein said thermally conductive inorganic fillers comprise graphite (Vignola et al Paragraph 0099).
Regarding Claim 5, Bordin in view of Vignola et al teaches wherein said at least one thermoplastic polymer is polypropylene (Bordin Column 2, lines 55-57). 
Regarding Claim 8, Bordin in view of Vignola et al teaches wherein said thermally conductive inorganic fillers comprise one or more conductive materials selected from the group consisting of metal powders (Vignola et al Paragraph 0099).
Regarding Claim 9, Bordin in view of Vignola et al teaches an insulation panel for the installation of floor or wall heating systems (Bordin Figure 2, 50), comprising: a layer in a thermally insulating material (Bordin Column 4, lines 28-30) including a first surface (Bordin Figure 2A, surface of 50 mating with base 11) and an opposite second surface (Bordin Figure 2A, surface opposite 11); a device for supporting and fastening heating pipes to the panel (Bordin Figure 1, 10), fastened to one of said first and second surfaces of the insulating layer (Bordin Column 4, lines 23-25).
Regarding Claim 10, Bordin in view of Vignola et al teaches a heating system placed in subfloors, walls or ceilings of a building (Bordin Column 1, lines 32-33) comprising: a device for supporting and fastening heating pipes (Bordin Column 1, lines 39-40); one or more heating pipes reversibly fastened to said device (Bordin Column 1, lines 21-22).
As noted in the prior office action, the recitation “reversibly fastened” in Claim 10 does not constitute a limitation in any patentable sense, since it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform. In re Hutchinson, 69 USPQ 138. As indicated in Bordin Figures 1-2, the piping is capable of being removed by bending the flexible thermoplastic base of Bordin and allowing the heating piping to be removed from the interspaces subsequently.
Regarding Claim 11, Bordin in view of Vignola et al teaches wherein said system is an electric heating system and said one or more heating pipes are electric heating wires (Bordin Column 1, lines 22).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bordin in view of Vignola et al and in further view of Fiedrich (US 5957378 A).
Regarding Claim 12, Bordin in view of Vignola et al does not teach wherein said system is a heating system of hydronic type and said one or more heating pipes are coil piping in which heated water flows.
However, Fiedrich teaches a heating system wherein said system is a heating system of hydronic type (Column 1, lines 8-9) and said one or more heating pipes are coil piping in which heated water flows (Column 2, lines 60-63).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the heating system of Bordin and Vignola et al to utilize heating water piping in view of the teachings of Fiedrich to permit the use of domestic hot water as a heat source.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bordin in view of Karavakis et al (US 20080290503 A1).
Regarding Claim 1, Bordin teaches a device for supporting and fastening heating pipes (Figure 1, 10) of a heating system placed in subfloors, walls or ceilings of a building (), said device comprising: 
a laminar body (Figure 1, 11) having a first face (Figure 2, top surface of 11) and an opposite second face (Figure 2, opposite surface of 11 facing insulation layer 50), 
a plurality of reliefs or bosses (Figure 1, support formations 12, 13, 14, 15) spaced apart equally from one another on the first face of the laminar body (Figure 1, even spacing of bosses 12, 13, 14, 15, see also “ordered array” disclosed in Column 2, line 50), protruding from the first face of the laminar body (Column 2, lines 47-48, see also protrusion of bosses from the surface of 11 in Figure 1) and configured to fasten said heating pipes on the first face (Column 2, lines 51-52), 
Bordin also teaches wherein each relief or boss has a section (Figures 1-2, outer section of boss 12 defined by perimeter walls 12a), with a plane parallel to the laminar body (see labelled plane parallel to plane of base 11 in Figure 2 on page 4), which is square in shape with rounded corners (Figure 1, rounded square shape of bosses 12, 13, 14, 15).
 Bordin also teaches wherein both the laminar body and the reliefs or bosses of the device are made of at least one thermoplastic polymer (Bordin Column 2, lines 55-57), but does not teach a mixture comprising thermally conductive inorganic fillers, wherein a concentration of the thermally conductive inorganic fillers in the mixture is selected from the group consisting of: 30% by weight of the total mixture, and 50% by weight of the total mixture. 
However, Karavakis et al teaches a polymer composition for a thermal contactor (Figure 1A and 1B) comprising thermally conductive inorganic fillers (Paragraph 0031), wherein a concentration of the thermally conductive inorganic fillers in the mixture is selected from the group consisting of: 30% by weight of the total mixture, and 50% by weight of the total mixture (Paragraph 0031, “fillers may be included in an amount in a rage from about 10% by weight to about 85% by weight . . .”).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the subflooring system of Bordin et al to utilize the polymer composition taught by Karavakis et al with the weight percentages of inorganic fillers disclosed to improve the thermal conductivity and resilience of the subflooring system, thereby reducing the presence of thermal concentrations in the subflooring and improving the structural integrity of the subflooring system without sacrificing thermal conductivity. 
Regarding Claim 3, Bordin in view of Karavakis et al teaches a mixture for use in a thermal circuit wherein thermally conductive inorganic fillers comprise ceramics (Karavakis Paragraph 0027).
Regarding Claim 4, Bordin in view of Karavakis et al teaches wherein said ceramics are selected from the group consisting of: Alumina (A1203), Aluminum nitride (AIN), and Boron nitride (BN) (Karavakis paragraph 0024).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762